Citation Nr: 0942624	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel





INTRODUCTION

The appellant served on active duty from August 1965 to July 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In July 2009, the Board received a statement and private 
hearing test results from the appellant.  The appellant 
asserts that the July 2009 hearing test shows his hearing has 
deteriorated.  The Board notes that VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  A statement waiving RO jurisdiction over the new 
evidence is not associated with the claims folder.  In this 
case, the Board finds that the appellant's statement and July 
2009 hearing test results are cumulative and redundant of 
information already of record, including the December 2007 VA 
examination hearing test results.  Increase in severity is a 
downstream element of a service connection claim and not at 
issue before the Board.  Thus, the Board finds no prejudice 
to the appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by the probative, competent evidence of record to be 
causally related to the appellant's active service.

2.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in October 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2007 audiological 
examination to obtain an opinion as to whether any hearing 
loss or tinnitus found at the examination was due to in-
service acoustic trauma.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an 
accurate history and listened to the appellant's assertions.  
The claims file and the appellant's VA treatment records were 
reviewed.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has bilateral hearing loss and 
tinnitus as a result of in-service acoustic trauma.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

The appellant asserts that his bilateral hearing loss and 
tinnitus were caused by his history of noise exposure while 
on active duty.  In his August 2007 claim, the appellant 
stated that he was attached to an artillery unit and exposed 
to the constant firing of gunfire on a daily basis.  

Regarding evidence of a current disability, on the authorized 
audiological evaluation in December 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
65
65
LEFT
45
35
45
65
65

Speech recognition ability was 94 percent in the right ear 
and 90 percent in the left ear.  The December 2007 VA 
examiner diagnosed the appellant with normal to moderately 
severe sensorineural loss with excellent word recognition 
ability in the right ear and moderate to moderately severe 
sensorineural loss with good word recognition ability in the 
left ear.  Pursuant to the standard set forth in 38 C.F.R. 
§ 3.385, the record establishes that the appellant has a 
current bilateral hearing loss disability for VA purposes.  
The VA examiner also indicated that the appellant reported 
constant, bilateral tinnitus described as ringing.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met for both his hearing loss and tinnitus claims.

  


The Board notes that the appellant's service treatment 
records fail to show any complaints or findings indicative of 
hearing loss or tinnitus.  The appellant underwent an 
audiometric examination during a pre-induction into service 
examination in July 1964.  The reported findings, converted 
from American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standard, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

20
LEFT
30
25
25

20

The appellant also underwent an audiometric examination 
during an induction into service examination in August 1965.  
The reported findings, converted from ASA units to reflect 
the current ISO and ANSI standard, were as follows:
    



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

10
LEFT
15
10
10

5

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
The appellant's pre-induction into service examination 
indicates the appellant had some hearing loss in both ears.  
However, the appellant's induction into service examination 
does not demonstrate bilateral hearing loss.  In general, if 
bilateral hearing loss is demonstrated on examination for 
induction into service, the presumption of soundness on 
induction will not attach for bilateral hearing loss.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  
Since the induction examination was held at the time the 
appellant entered the service, a year after the pre-induction 
examination, the Board finds it be a more accurate assessment 
of the appellant's hearing at the time of entry into service.  
As the appellant's bilateral hearing threshold was not shown 
to exceed 20 decibels at his induction into service 
examination, the Board finds the presumption of soundness on 
induction attaches for bilateral hearing loss.

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss or tinnitus.  The appellant did not report any 
complaints referable to his ears in the manner now alleged 
(i.e., hearing loss or tinnitus).  The appellant's separation 
examination report, dated in July 1967, shows that he had 
normal hearing at that time and does not reference any 
hearing problems.  In the corresponding separation report of 
medical history of July 1967, the appellant noted that he did 
not have hearing loss and did not complain of tinnitus.  

In evaluating the second element of service connection, that 
of in-service incurrence, the Board calls attention to 
38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), which provide 
that due consideration shall be given to the places, types, 
and circumstances of a appellant's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  The appellant's DD Form 214 
reflects that his military occupational specialty (MOS) was 
that of a Tactical Communication Chief (31G40).  As 
previously noted, in his August 2007 claim, the appellant 
asserted that in service he was exposed to the daily firing 
of guns as a member of an artillery unit.  In his August 2008 
substantive appeal, the appellant stated he was specifically 
exposed to 105 mm artillery and 8 inch artillery shelling.  
The Board finds the appellant is competent to report exposure 
to loud noise in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In light of the appellant's MOS 
and his competent statements regarding exposure to loud noise 
in service, the Board observes that acoustic trauma due to 
noise exposure in service is consistent with the 
circumstances of the appellant's service.  38 U.S.C.A. § 
1154(a).   

For service connection to be granted, competent evidence must 
show that the appellant has a current chronic disability that 
is related to service.  After service, the first clinical 
evidence regarding the appellant's hearing loss and tinnitus 
was a VA outpatient treatment reported dated August 2007.  
The VA report notes the appellant has a past medical history 
of hearing loss and tinnitus.  Hearing loss sufficient to 
meet the requirement of 38 C.F.R. § 3.385 was first 
demonstrated in the December 2007 VA audiological 
examination.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the earliest, 
several decades have elapsed since the appellant was 
discharged from active service before the first pertinent 
medical complaint.

In the December 2007 VA examination, the appellant reported 
to the examiner that he had participated in a hearing 
conservation program in 1968 and was told that the hearing in 
one ear was poorer than the hearing in the other.  He also 
told the VA examiner that he first noticed the ringing in 
this ears at the start of the 1968 hearing conservation 
program.  In his February 2008 Notice of Disagreement, the 
appellant asserted that he has had tinnitus in his ears since 
his service.  In an October 2007 statement, the appellant 
noted that he had hearing tests conducted by his employer 
when he first left service, however, the employer went out of 
business and he has no way of getting any medical records 
from the employer.  It is not clear from the appellant's 
statements whether his reported 1968 complaints were a 
chronic disability or indicative of some other process.  
There is no medical evidence of record demonstrating that the 
appellant's current hearing loss or tinnitus is related to 
service or evidence of hearing loss or tinnitus during the 
years immediately following the appellant's discharge from 
active military service.   The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability, years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The appellant  has expressed a belief that he has bilateral 
hearing loss and tinnitus that are causally related to active 
service, and that such hearing loss should be service-
connected.  The Board finds the appellant's statements 
credible regarding his exposure to loud noise in service.  In 
this regard, the Board notes that the appellant and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington, supra, at 368.  Although 
the appellant is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The appellant has not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  The appellant is competent to 
comment on his symptoms, but not the cause.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the 
appellant's statements regarding the etiology of his hearing 
loss and tinnitus are less probative than VA examination and 
treatment records.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

After a review of the claims file and the results of the 
December 2007 audiometric examination, the VA examiner opined 
that it: "I cannot resolve this issue without resorting to 
mere speculation given the evidence presented to me."  The 
Board notes that this opinion did not rise to the level of 
equipoise.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(noting, in the context of an increased rating claim, that if 
the level of the appellant's disability . . . cannot be 
determined without resorting to speculation, then it has not 
been proven to the level of equipoise and a staged rating is 
not appropriate); see also 38 C.F.R. § 3.102 (2009) (noting 
that the Board may not award benefits when the award would be 
based upon pure speculation).  The VA examiner, an 
audiologist, explained that it was not possible to determine 
the etiology of the current hearing loss because hearing 
records were not found at the time of separation from service 
in 1967 and the appellant had a long history of exposure to 
occupational hazardous noise post service.   The VA examiner 
stated that tinnitus is more likely than not related to the 
same causal factor(s) as the bilateral sensorineural hearing 
loss.  The VA examiner noted that tinnitus is a symptom and 
can be related to auditory dysfunction and noise exposure in 
addition to non-auditory factors such as medication or 
neurophysiological factors.  The Board finds the December 
2007 VA examiner's opinion to be highly probative based on 
the review of the claims folder, audiological examination, 
and the special qualification of the examiner as an 
audiologist.  Moreover, no competent opinion of record, VA or 
private, links the appellant's current bilateral hearing loss 
or tinnitus to his exposure to noise in service.  Thus, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for bilateral hearing loss or 
tinnitus on a direct basis.

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss.  
Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.  In order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of bilateral hearing loss within the 
applicable time period.  Inasmuch, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the December 
2007 VA audiological examination, the appellant has current 
bilateral hearing loss and tinnitus disabilities for VA 
purposes.  However, there is no competent evidence of record 
indicating or otherwise suggesting that the appellant's 
bilateral hearing loss or tinnitus were caused by his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims on direct and, for hearing loss, presumptive grounds.  
Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


